Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 3/28/2022. Claims 1-20 are pending in the case. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered. 

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 have been considered, but are not persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Schloter (US 20120185368 A1) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Tillberg (US 20070168382 A1), in view of Schloter (US 20120185368 A1).

Regarding claim 1, Tillberg teaches a method, comprising (Tillberg ]30, 74] method to process data from a document): 
receiving a document from a remote device (Tillberg [114, 116] document is received from database); 
identifying a first set of items in the document, the first set of items comprising one or more alphanumeric characters (Tillberg [114] document fields and field data including text data are determined); 
parsing a item of the first set of items (Tillberg [30, 73, 74, 115] multiple document items may be identified);
performing one or more operations to: identify additional items in the document, parse one or more of the identified first set of items and the additional items, determine a relationship between at least one of the identified first set of items and the additional items, and validate the identified first set of items and the additional items based on a set of rules in response to the identifying the additional items, the parsing, and the determining the relationship (Tillberg [30, 73, 74, 115] multiple document items may be identified, document data is parsed, document items may be grouped based on correspondence between then, and then compared with available template information to match data with template (rules)); and 
	transmitting one or more of the identified first set of items and the additional items to the remote device in response to the performing the operations (Tillberg [30, 74] document data may be sent to database based on template information)

Tillberg does not specifically teach parsing at least one country-independent item of the first set of items during a first time interval, wherein the at least one country-independent item is independent from a country of origin associated with the document; identifying the country of origin associated with the document based on one or more dependencies in the first set of items during a second time interval, the second time interval occurring after expiration of the first time interval; based on the identified country of origin, performing one or more country-dependent operations during at least a third time interval, the third time interval occurring after expiration of the second time interval, to: identify additional items in the document, parse at least one country-dependent item of the identified first set of items and the additional items, determine a relationship between the at least one of the country- dependent item of the identified first set of items and the additional items, and validate the at least one county-independent item and the at least one country- dependent item with the identified first set of items and the additional items based on a set of rules in response to the identifying the additional items, the parsing, and the determination of the relationship ; and transmitting one or more of the validated at least one county-independent item and the at least one country-dependent item to the remote device in response to the performing the operations.  
However Schloter parsing at least one country-independent item of the first set of items during a first time interval, wherein the at least one country-independent item is independent from a country of origin associated with the document (Schloter [42, 43] document OCRed text is parsed to determine document data with includes country dependent and country independent data)); 
identifying the country of origin associated with the document based on one or more dependencies in the first set of items during a second time interval, the second time interval occurring after expiration of the first time interval (Schloter [42, 43] document data is analyzed to determine country of origin); 
based on the identified country of origin, performing one or more country-dependent operations during at least a third time interval, the third time interval occurring after expiration of the second time interval, to: identify additional items in the document, parse at least one country-dependent item of the identified first set of items and the additional items, determine a relationship between the at least one of the country- dependent item of the identified first set of items and the additional items, and validate the at least one county-independent item and the at least one country- dependent item with the identified first set of items and the additional items based on a set of rules in response to the identifying the additional items, the parsing, and the determination of the relationship (Schloter [20, 61-67, 69, 73] document data is analyzed again based on determined country, document data is determined, relationships between data items is determined and validated against rules (grammar) for the country) ; and 
transmitting one or more of the validated at least one county-independent item and the at least one country-dependent item to the remote device in response to the performing the operations (Schloter [78, 91, 93] validated document data is transmitted to user).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Schloter of parsing at least one country-independent item of the first set of items during a first time interval, wherein the at least one country-independent item is independent from a country of origin associated with the document; identifying the country of origin associated with the document based on one or more dependencies in the first set of items during a second time interval, the second time interval occurring after expiration of the first time interval; based on the identified country of origin, performing one or more country-dependent operations during at least a third time interval, the third time interval occurring after expiration of the second time interval, to: identify additional items in the document, parse at least one country-dependent item of the identified first set of items and the additional items, determine a relationship between the at least one of the country- dependent item of the identified first set of items and the additional items, and validate the at least one county-independent item and the at least one country- dependent item with the identified first set of items and the additional items based on a set of rules in response to the identifying the additional items, the parsing, and the determination of the relationship ; and transmitting one or more of the validated at least one county-independent item and the at least one country-dependent item to the remote device in response to the performing the operations, into the invention suggested by Tillberg; since both inventions are directed towards processing document data including fields and field data, and incorporating the teaching of Schloter into the invention suggested by Tillberg would provide the added advantage of using known country data to further determine other region information from a document and using the country to validate document data based on country rules, and the combination would perform with a reasonable expectation of success (Schloter [42, 43, 61-67, 69, 73, 78, 91, 93]).

Regarding claim 3, Tillberg and Schloter teach the invention as claimed in claim 1 above. Tillberg further teaches replacing a name with an identifier in response to the determination of the relationship (Schloter [105] Employee ID may be used instead of name).

Regarding claim 4, Tillberg and Schloter teaches the invention as claimed in claim 1 above. Tillberg further teaches wherein the parsing comprises converting at least one of the identified items into an independent format (Tillberg [165] document data may be converted to comply with template based on publication date).

Regarding claim 5, Tillberg and Schloter teaches the invention as claimed in claim 1 above. Tillberg further teaches wherein the validating is based at least partially on temporal rules (Tillberg [114, 150] document may be validated based on new template).


Regarding claim 6, Tillberg and Schloter teaches the invention as claimed in claim 1 above. Tillberg does not specifically teach identifying a country associated with the document based at least partially on one or more of the identified items.
However Schloter teaches identifying a country associated with the document based at least partially on one or more of the identified items (Schloter [42, 43] document country is determined based on document text).

Regarding claim 7, Tillberg and Schloter teaches the invention as claimed in claim 1 above. Tillberg does not specifically teach wherein at least the determining the correspondence relationship between the at least one of the country-dependent item and the parsing of the at least one country-dependent item are performed serially.
However Schloter teaches wherein at least the determining the correspondence relationship between the at least one of the country-dependent item and the parsing of the at least one country-dependent item are performed serially (Schloter [20, 61-67, 69, 73] country-dependent items are determined and then relationships are determined).

Claim(s) 8 is for a server performing instructions similar in scope to the instructions performed by the method of claim 1, and is/are rejected under the same rationale. Tillberg further teaches a server, comprising: a receiver, a processor and a transmitter to: (Tillberg [176], claim 1, computer has code modules stored in memory that are executed by computer (Processor) to perform various functions).

Claim(s) 10-14 is/are dependent on claim 8 above, is/are for a server performing instructions similar in scope to the instructions performed by the method of claims 3-7 respectively, and is/are rejected under the same rationale.

Claim 15 is for an article storing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale.
Tillberg further teaches an article, comprising: a non-transitory storage medium comprising machine-readable instructions executable by a special purpose apparatus to (Tillberg [176], claim 1).

Claim(s) 17, 18, 19, 20 is/are dependent on claim 15 above, is/are for an article storing instructions similar in scope to the instructions performed by the method of claims 3, 4, 6, 7 respectively, and is/are rejected under the same rationale.

Claims 2, 9, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Tillberg (US 20070168382 A1) in view of Schloter (US 20120185368 A1), and further in view of Pasquini (US 20180165272 A1).

Regarding claim 2, Tillberg and Schloter teaches the invention as claimed in claim 1 above. Tillberg further teaches wherein the parsing is based on document type of the document (Tillberg [28] document analysis is based on document type).
Tillberg does not specifically teach wherein the parsing is based on a particular language identified in the document.
However Pasquini teaches wherein the parsing is based on a particular language identified in the document (Pasquini [4, 48, 50, 51, 89] document locale (including country and language) may be determined, document locale information is used to process document data), logic specific to that locale can be used to accurately process the document)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Pasquini of wherein the parsing is based on a particular language identified in the document, into the invention suggested by Tillberg and Schloter; since both inventions are directed towards processing document data including fields and field data, and incorporating the teaching of Pasquini into the invention suggested by Tillberg and Schloter would provide the added advantage of using logic specific to that locale to accurately process the document, and the combination would perform with a reasonable expectation of success (Pasquini [4, 48, 50, 51, 89]).

Claim(s) 9 is/are dependent on claim 8 above, is/are for a server performing instructions similar in scope to the instructions performed by the method of claims 2 respectively, and is/are rejected under the same rationale.
Claim(s) 16, is/are dependent on claim 15 above, is/are for an article storing instructions similar in scope to the instructions performed by the method of claims 2, respectively, and is/are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178